UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2555


OLUKUNLE OLABODE-GEORGE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 8, 2013                    Decided:   May 22, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Emily Anne Radford, Assistant Director, C.
Frederick Sheffield, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Olukunle    Olabode-George,          a    native        and    citizen   of

Nigeria,      petitions   for   review        of   an    order   of     the    Board   of

Immigration Appeals (“Board”) denying his motion to reconsider.

We have reviewed the record and the Board’s order and find no

abuse    of     discretion.         See        8       C.F.R.    § 1003.2        (2013).

Accordingly, we deny the petition for review for the reasons

stated by the Board.            In re: Olabode-George (B.I.A. Nov. 21,

2012).     We dispense with oral argument because the facts and

legal    contentions      are   adequately         presented     in     the    materials

before   this    court    and   argument       would     not    aid    the    decisional

process.

                                                                       PETITION DENIED




                                          2